


SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT
US 2820597v.4


THIS Second Amendment to Note Purchase Agreement (this “Second Amendment”) is
made and entered into as of August 11, 2014, between GLORI ENERGY PRODUCTION
INC., a corporation organized and existing under the laws of the State of Texas
(the “Company”), STELLUS CAPITAL INVESTMENT CORPORATION, a corporation organized
and existing under the laws of the State of Maryland, in its capacity as
administrative agent (the “Administrative Agent”), and each of the holders
signatory hereto (each, a “Holder” and, collectively, the “Holders”).
RECITALS
A.
The Company, the Administrative Agent and the Holders are parties to that
certain Note Purchase Agreement dated as of March 14, 2014, as amended by the
First Amendment to the Note Purchase Agreement dated as of March 26, 2014 (the
“Note Purchase Agreement”).

B.
The Company has informed the Administrative Agent that it is not in compliance
with Section 11.1(a) of the Note Purchase Agreement (the “Leverage Requirement”)
for the Fiscal Quarter ending June 30, 2014 (the “Leverage Ratio Default”)

C.
The Company has requested that the Administrative Agent and the Holders, in
accordance with Section 19.1 of the Note Purchase Agreement, (i) waive the
application of the Leverage Ratio Default for the Fiscal Quarter ending June 30,
2014 and (ii) agree to the amendments contained herein;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and subject to the satisfaction of the conditions
set out in Article IV below, the parties hereto hereby agree, effective as of
the Effective Date (as defined below), to amend the Note Purchase Agreement and
otherwise agree as follows:
ARTICLE I
DEFINITIONS
1.1    Terms Defined. Capitalized terms used, but not defined, in this Second
Amendment shall have the same meanings as set forth in the Note Purchase
Agreement.
ARTICLE II    
AMENDMENT
2.1    Amendment to Schedule B. Schedule B of the Note Purchase Agreement is
hereby amended by amending and restating the following defined term in its
entirety as follows:
“Consolidated EBITDA” means, for any applicable period of computation, (a)
Consolidated Net Income for such period plus (b) the sum of the following to the
extent deducted in calculating Consolidated Net Income: (i) Consolidated
Interest Expense for such period, (ii) the provision for Federal, state, local
and foreign income taxes payable by the Company and its Consolidated
Subsidiaries for such period, (iii) depreciation, depletion and amortization
expense for such period, (iv) all non-cash compensation charges related to FASB
Accounting Standards Codification 718

US 2364907v.1



--------------------------------------------------------------------------------






for such period, (v) other non-recurring expenses of the Company and its
Consolidated Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (acceptable to the
Administrative Agent in its sole discretion), and (vi) for the Fiscal Quarter
ending June 30, 2014, non-recurring repair and maintenance expenses in an amount
not to exceed $324,800 minus (c) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits of the Company and its Consolidated Subsidiaries for such
period and (ii) all non-recurring items increasing Consolidated Net Income for
such period (acceptable to the Administrative Agent in its sole discretion).
ARTICLE III    
LIMITED WAIVER
3.1
Subject to the conditions precedent outlined in Article IV below, the Company,
the Administrative Agent and the Holders hereby agree to waive the Leverage
Default for the Fiscal Quarter ending June 30, 2014, on the terms set forth
herein.

3.2
Neither the execution by the Administrative Agent or the Holders of this Second
Amendment, nor any other act or omission by the Administrative Agent or the
Holders or their officers in connection herewith, shall be deemed a waiver,
other than as provided in this Article III of this Second Amendment, by the
Administrative Agent or the Holders of any Defaults or Events of Default which
may exist, which may have occurred prior to the Effective Date or which may
occur in the future under the Note Purchase Agreement and/or the other Note
Documents. Nothing contained in this Second Amendment shall directly or
indirectly in any way whatsoever either: (a) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or the Holders’ right at any time to
exercise any right, privilege or remedy in connection with the Note Documents
with respect to any Default or Event of Default, (b) amend or alter any
provision of the Note Purchase Agreement, the other Note Documents, or any other
contract or instrument, or (c) constitute any course of dealing or other basis
for altering any obligation of the Company or any right, privilege or remedy of
the Administrative Agent or the Holders under the Note Purchase Agreement, the
other Note Documents, or any other contract or instrument. Other than as set
forth in this Article III of this Second Amendment, nothing in this Second
Amendment shall be construed to be a consent by the Administrative Agent or the
Holders to any Default or Event of Default.

ARTICLE IV    
CONDITIONS
4.1    Conditions. This Second Amendment shall be effective on the date (the
“Effective Date”) on which the Administrative Agent and the Holders have
received each of the following documents (as specified) and the following
conditions have been satisfied, each of which shall be reasonably satisfactory
to the Holders in form and substance:
(a)    Second Amendment. The Administrative Agent shall have received from the
Company and the Holders executed counterparts (in such number as may be
requested by the Administrative Agent) of this Second Amendment.
(b)    Default, etc. The Company shall have performed and complied with all
agreements and conditions contained in the Note Documents required to be
performed or complied with

2


US 2364907v.1



--------------------------------------------------------------------------------






by it prior to or at such Effective Date and after giving effect to the Second
Amendment, no Default, Event of Default or Material Adverse Effect shall have
occurred and be continuing.
(c)    Consents and Approvals. The Company shall have received all consents and
approvals required by Section 8.3 of the Note Purchase Agreement to be obtained
on or prior to the Effective Date, if any.
(d)    Change of Corporate Structure. No Obligor shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the Initial Closing Date
except in compliance with the terms of the Note Purchase Agreement.
(e)    Representations and Warranties. The representations and warranties of the
Company set forth in the Note Purchase Agreement and in the other Note Documents
shall be true and correct on and as of the Effective Date, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, on and as of the Effective Date, such representations and
warranties shall continue to be true and correct as of such specified earlier
date.
(f)    Proceedings and Documents. All proceedings in connection with the
transactions contemplated by the Note Purchase Agreement (including this Second
Amendment thereto) and the other Note Documents and all documents and
instruments incident to all such transactions shall be reasonably satisfactory
to the Holders and the Holders’ special counsel, and the Holders and such
Holders’ special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Holder or such Holders’
special counsel may reasonably request.
ARTICLE V    
MISCELLANEOUS
5.1    Ratification and Affirmation; Representations and Warranties. The Company
hereby (a) ratifies, approves and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Note
Document to which it is a party and agrees that each Note Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
notwithstanding the amendments contained herein, and (b) represents and warrants
to the Holders that as of the date hereof, after giving effect to the terms of
this Second Amendment: (i) all of the representations and warranties contained
in each Note Document to which it is a party are true and correct, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date, (ii) no Default or
Event of Default has occurred and is continuing and (iii) since the Closing
Date, there has been no event, development or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect. All references to the
Note Purchase Agreement herein and in any other document, instrument, agreement
or writing shall hereafter be deemed to refer to the Note Purchase Agreement, as
amended hereby.
5.2    Note Document. This Second Amendment and each agreement, instrument,
certificate or document executed by the Company or any of its officers in
connection therewith are “Note Documents” as defined and described in the Note
Purchase Agreement and all of the terms and provisions of the Note Purchase
Agreement relating to Note Documents shall apply hereto and thereto.
5.3    Governing Law. THIS SECOND AMENDMENT, THE OTHER NOTE DOCUMENTS AND ALL
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER,

3


US 2364907v.1



--------------------------------------------------------------------------------






SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
5.4    No Oral Agreement. This Second Amendment, the Note Purchase Agreement and
the other Note Documents executed in connection herewith and therewith represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
5.5    Severability of Provisions. Any provision in this Second Amendment that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Second Amendment are declared to be severable.
5.6    Counterparts. This Second Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Second Amendment by signing any such
counterpart.
5.7    Headings. Article and section headings in this Second Amendment are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of this Second Amendment.
5.8    Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
[Signature Pages Follow]

4


US 2364907v.1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first mentioned above.


COMPANY:
Glori Energy Production Inc.


By: /s/ Victor M. Perez
Name: Victor M. Perez
Title: CFO

5


US 2364907v.1



--------------------------------------------------------------------------------






HOLDERS:


Stellus Credit VCOC Fund I, LLC
By /s/ W. Todd Huskinson
Name: W. Todd Huskinson
Title: Authorized Signatory    


Stellus Credit Master Fund I, LLC
By /s/ W. Todd Huskinson
Name: W. Todd Huskinson
Title: Authorized Signatory

6


US 2364907v.1

